—In a custody proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Kings County (Schechter, J.), dated May 15, 1991, which awarded custody of the child to the father.
Ordered that the order is affirmed, without costs or disbursements.
In this custody proceeding between the natural parents of a child born out of wedlock, the preeminent concern, as in all child custody cases, is the best interests of the child (see, Eschbach v Eschbach, 56 NY2d 167; Friederwitzer v Friederwitzer, 55 NY2d 89; Matter of Peter M. v Joanne N., 190 AD2d 798). The trial court’s determination as to the child’s best interests is entitled to great weight on appeal, as it was in a position to evaluate the testimony, character, and sincerity of the parties (see, Eschbach v Eschbach, supra; Klat v Klat, 176 AD2d 922). We conclude that the mother’s contentions do not warrant a reversal of the trial court’s determination. O’Brien, J. P., Pizzuto, Joy and Krausman, JJ., concur.